       Case 4:20-cr-00022-RGE-CFB Document 60 Filed 05/03/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA

                                              )
UNITED STATES OF AMERICA,                     )      Crim. No. 4:20-CR-022
                                              )
             v.                               )      GOVERNMENT’S
                                              )      SENTENCING
JAMAR LAWRENCE DANIEL,                        )      MEMORANDUM
         Defendant.                           )
                                              )

                                 INTRODUCTION

       On February 19, 2020, a Grand Jury for the Southern District of Iowa returned

an one-count Indictment charging the defendant, Jamar Lawrence Daniel, with

possession with intent to distribute 100 kilograms or more of a mixture and substance

containing marijuana, in violation of Title 21, United States Code, Section 841(a)(1),

and 841(b)(1)(B). On January 4, 2021, Defendant plead guilty to a lesser-included

offense of Count One. Specifically, the defendant pled guilty to possession with intent

to distribute a controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1), and 841(b)(1)(D). On March 25, 2021, the government filed

objections to the Presentence Investigation Report (PSR). On March 22, 2021, defense

counsel filed objections. On April 27, 2021, the probation office filed a revised final

PSR.




                                          1
      Case 4:20-cr-00022-RGE-CFB Document 60 Filed 05/03/21 Page 2 of 4




                   ADVISORY GUIDELINES CALCULATION

   Guideline Calculations

      Based on the foregoing finding, the PSR correctly calculates the advisory

guidelines range in this case as follows:

      Base offense level (§2D1.1)               18
      Specific Offense Char. (§5C1.2)           -2
      Acceptance (§3E1.1)                       -3
      Total offense level                       13

      Criminal History                          I
      Guidelines range:                         12 to 18 months’ imprisonment

     THE § 3553(a) FACTORS SUPPORT A SENTENCE OF 18 MONTHS’

      The appropriate sentence to be imposed by the Court should be “sufficient but

not greater than necessary” to meet relevant sentencing objectives, which include:

      1.     the nature and circumstances of the offense and history and
             characteristics of the defendant;
      2.     the need for the sentence imposed –
                A. to reflect the seriousness of the offense, to promote respect for the
                    law, and to provide just punishment for the offense;
                B. to afford adequate deterrence to criminal conduct;
                C. to protect the public from further crimes of the defendant; and
                D. to provide the defendant with needed educational or vocational
                    training, medical care, or other correctional treatment in the most
                    effective manner;
      3.     the kinds of sentences available;
      4.     the guideline sentencing range;
      5.     any pertinent policy statement;
      6.     the need to avoid unwarranted sentence disparities among defendants
             with similar records who have been found guilty of similar conduct; and
      7.     the need to provide restitution to any victims of the offense.

See 18 U.S.C. § 3553(a).

      In January of 2020, Defendant was pulled over in Iowa with a vehicle chalk-

full of raw marijuana and THC, therefore, a sentence of 18 months’ imprisonment is

                                            2
      Case 4:20-cr-00022-RGE-CFB Document 60 Filed 05/03/21 Page 3 of 4




sufficient but not greater than necessary for Defendant’s crime.

      On January 22, 2020, Defendant was pulled over by an Iowa State Trooper.

(PSR ¶ 10.) Defendant’s vehicle smelled of marijuana, and in the back seat were

numerous duffle bags partially covered by black cloths. (PSR ¶ 11.) Due to the scent

of marijuana, Trooper Baltes searched Defendant’s vehicle. (PSR ¶ 12.) Inside the

duffle bags in Defendant’s vehicle, law enforcement found 47,089 grams of raw

marijuana and approximately 258 pounds of THC edible gummies in vacuum-sealed

bags. (PSR ¶ 12; DCD 39.) Some baggies contained dryer sheets in an effort to mask

the scent of raw marijuana. ((PSR ¶ 12.)

      While on pretrial release, Defendant continuously violated his conditions set

forth by the United States Probation Office. (PSR ¶ 7.) On October 23, 2020,

Defendant tested positive for marijuana and failed to report for drug testing. (Id.) On

January 13, 2021, Defendant provided his seventh diluted urine sample. (Id.) Later,

Defendant admitted to using marijuana on January 21, 2021 and therefore testing

positive on January 28 and February 2, 2021. (Id.) Defendant was referred to

outpatient substance abuse treatment, but did not show for his cognitive behavioral

group because he “completely forgot.” (Id.)

      Defendant clearly has a substance abuse problem, as evidence by his use after

his federal indictment on drug charges (PSR ¶ 57), his use while on pretrial

supervision (PSR ¶ 7), his weekly use (PSR ¶ 56), and his denial of a need for

treatment (PSR ¶ 57).




                                           3
       Case 4:20-cr-00022-RGE-CFB Document 60 Filed 05/03/21 Page 4 of 4




        Defendant was willing to transport a shocking amount of marijuana through

Iowa, and therefore a guideline term of imprisonment of 18 months’ is necessary to

reflect the seriousness of the offense, account for Defendant’s history and

characteristics, promote respect for the law, and to deter Defendant’s future criminal

conduct.

                                          CONCLUSION

        Based on the above, a guideline sentence achieves the goals of sentencing.

                                                         Respectfully Submitted,

                                                         Richard D. Westphal
                                                         Acting United States Attorney

                                                  By: /s/ Mallory E. Weiser
                                                      Mallory E. Weiser
                                                      Special Assistant United States Attorney
                                                      United States Courthouse Annex
                                                      110 East Court Avenue, Suite 286
                                                      Des Moines, Iowa 50309-2053
                                                      Tel: (515) 473-9300
                                                      Fax: (515) 473-9292
                                                      Email: mallory.weiser@usdoj.gov

CERTIFICATE OF SERVICE

I hereby certify that on May 3, 2021, I electronically
filed the foregoing with the Clerk of Court using the
CM ECF system. I hereby certify that a copy of this
document was served on the parties or attorneys of
record and the United States Probation Officer by:
____ U.S. Mail ____ Fax ____ Hand Delivery
  X ECF/Electronic filing      Other means (email)
UNITED STATES ATTORNEY
By:     /s/ Mallory E. Weiser, SAUSA




                                                   4
